IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10190
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DONALD MACK MARTIN,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:94-CR-105-ALL-T
                       --------------------

                         January 11, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Donald Mack Martin was convicted pursuant to a guilty plea

of contempt of court and of possession of firearms by a convicted

felon in violation of 18 U.S.C. §§ 402, 922(g), 924(a)(2) and

924(e).   As part of his plea agreement, Martin reserved the right

to appeal the district court’s denial of his motion to suppress

the evidence of two firearms found when U.S. Marshals impounded

and searched his El Camino.   Martin contends that his vehicle was

impounded and inventoried in violation of the Fourth Amendment

because (1) the U.S. Marshals’ procedures for impounding vehicles

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10190
                                -2-



and conducting inventory searches are ambiguous and ill-defined;

(2) the U.S. Marshals did not impound his car pursuant to a valid

“caretaking” function; and (3) the inventory search was over

broad and was not conducted according to standardized procedures.

     The district court did not err in determining that the U.S.

Marshals had sufficiently standardized procedures for impounding

vehicles and for conducting inventory searches.   See United

States v. Bullock, 71 F.3d 171, 177 (1995).

     Nor did the district court err in determining that Martin’s

vehicle was impounded pursuant to the U.S. Marshals’ caretaking

function, that the U.S. Marshals followed its procedures in

impounding and searching Martin’s vehicle, and that the search

was not over broad.   See id.; United States v. Ponce, 8 F.3d 989,

996 (5th Cir. 1993); United States v. Prescott, 599 F.2d 103, 106

(5th Cir. 1979).

     Martin has not shown that the district court erred in

denying his motion to suppress the evidence found in the

warrantless search of his vehicle.   The district court’s judgment

is AFFIRMED.